                         IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                               DOCKET NO. 3:18CR367-MOC

UNITED STATES OF AMERICA                             )
                                                     )
       v.                                            )             ORDER
                                                     )
KENDRELL SANDERS                                     )
                                                     )
PETITION OF BREANA M. HILL                           )



       THIS MATTER is before the Court on the Government’s Motion to Dismiss the Petition

of Breana M. Hill on the grounds that the Petition is not signed under penalty of perjury. (Doc.

No. 25). The Court finds good cause to grant the motion and finds as follows:

       I.      BACKGROUND

       On November 14, 2018, the Grand Jury returned an Indictment against Defendant

Kendrell Sanders for possession of a firearm and possession of ammunition by a prohibited

person. (Doc. No. 1). The Indictment contained a Grand Jury finding of probable cause for

forfeiture of a Glock Model 43, .9 mm caliber pistol and Taurus Model 605, .357 Magnum

revolver that Defendant unlawfully possessed, as described more fully in the sentencing

materials in this case. On June 4, 2019, following a plea of guilty (Doc. No. 13) by Defendant,

this Court issued a Consent Order and Judgment of Forfeiture (Doc. No. 20) for the Glock and

Taurus.

       On June 4, 2019, the United States sent direct notice of the Consent Order to Breana M.

Hill, Defendant’s girlfriend and the individual who, according to the investigation and

sentencing record, apparently purchased the firearms with Defendant present. (Doc. No. 21).

The form Notice that the United States sends in criminal forfeiture cases and sent to Ms. Hill is
attached as Exhibit 1 to the Government’s Motion. The form Notice instructed potential

petitioners like Ms. Hill on the legal requirements for filing a petition and the requirement to

sign a petition under penalty of perjury. On June 28, 2019, Ms. Hill filed a pro se letter, which

has been docketed as a Pro Se Claim by Breana Hill re: 20 Judgment of Forfeiture, in which

she asks to receive “my firearms back.” (Doc. No. 23). Ms. Hill did not sign the document

under penalty of perjury.

       II.     DISCUSSION

       Pursuant to FED. R. CRIM. P. 32.2(c)(1)(A), “[i]n the ancillary proceeding, the court

may, on motion, dismiss the petition for lack of standing, for failure to state a claim, or for any

other lawful reason.” Pursuant to 21 U.S.C. § 853(n)(3), a petition “shall be signed by the

petitioner under penalty of perjury . . . .” Petitioner Hill did not sign her Petition under penalty

of perjury.

       Courts strictly construe the signature under penalty of perjury requirement as an

important stop-gap to minimize the danger of false claims. United States v. Molina-Sanchez,

2013 WL 4083271, at *2 (W.D.N.C. Aug. 13, 2013); United States v. Loria, 2009 WL

3103771, at *2 (W.D.N.C. Sept. 21, 2009), following United States v. $487,825, 484 F.3d 662

(3d Cir. 2007); see also United States v. Wagner, 2017 WL 6513420, at *5 (E.D. Va. Dec. 19,

2017). Here, in light of the relationship of Petitioner to Defendant and their apparent

involvement in purchasing firearms together even though Defendant was a felon, this penalty

of perjury requirement is particularly important.

       III.    CONCLUSION

       IT IS THEREFORE, ORDERED that the Government’s Motion to Dismiss the

Petition of Breana M. Hill (Doc. 25) is GRANTED and the Petition is stricken and HEREBY
DISMISSED.

       SO ORDERED.


 Signed: September 3, 2019
